 1   WO
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
11   Ernest DuWayne King,                             No. CV-16-00259-TUC-RM
12                 Plaintiff,                         ORDER
13   v.
14   Charles L Ryan, et al.,
15                 Defendants.
16
17          Before the Court are the parties’ briefs regarding the date range within which the
18   events giving rise to the claims in this case took place. (Docs. 199, 202.) The Court

19   issued a summary judgment order on March 27, 2019 dismissing all Defendants except

20   Ryan and Corizon and outlining the remaining claims against those Defendants. (Doc.
21   166.) Subsequently, pro bono counsel was appointed for Plaintiff. (Doc. 168.) The
22   parties, through counsel, jointly contacted the Court via telephone on January 16, 2020

23   seeking clarification on relevant timelines. (Doc. 197.) The parties dispute the appropriate

24   date ranges for potential liability and potential damages. (Docs. 199, 202.) No motions

25   have been filed but the Court ordered the parties to submit additional briefing on the

26   issues raised to the Court during the January 16, 2020 telephone call. (Doc. 197.) Plaintiff
27   filed a Memorandum Regarding the Scope of Plaintiff’s Claim and Relevant Evidence on
28   January 30, 2020. (Doc. 199.) Defendants filed a Memorandum Regarding Date Range of
 1   Events Relevant to Plaintiff’s Remaining Claims on February 6, 2020. (Doc. 202.)
 2   Discovery is ongoing and set to conclude by March 31, 2020. (Doc. 201.)
 3          I.     Scope of Liability
 4          Plaintiff claims that the time period for evidence relevant to Defendants’ potential
 5   liability began on or about May 9, 2014, when Defendants allegedly refused to provide
 6   Plaintiff with the correct size of adult diapers, thereby causing him to develop the
 7   underlying medical condition, a wound on his buttock, which gave rise to this lawsuit.
 8   (Doc. 199.) Plaintiff claims that this time period ends on or about June 30, 2019, when
 9   Corizon’s contract with the Arizona Department of Corrections (ADC) ended. (Id.)
10   Plaintiff further claims that the time period for evidence relevant to his potential damages
11   also began on or about May 9, 2014 but continues to the present day. (Id.) Plaintiff
12   identifies two issues for the Court to determine: (1) whether the Court’s Order partially
13   granting and partially denying summary judgment (Doc. 166) precludes consideration at
14   trial of whether Defendants refused to provide Plaintiff with the correct size of adult
15   diapers, causing the wound on his buttock that is at issue in this case to develop; and (2)
16   the scope and timeline of relevant evidence beyond the termination of Corizon’s contract
17   with ADC on June 30, 2019. (Id.)
18          Defendants claim that the proper timeframe relevant to determining liability is
19   approximately January 2015 to March 2017. (Doc. 202.) Defendants contend that this
20   more limited timeframe encompasses all of Plaintiff’s claims against Defendants that
21   survived summary judgment. (Id.) Specifically, Defendants isolate the claims as to
22   remaining Defendants Ryan and Corizon as follows: (1) As to Defendant Ryan, that
23   Defendant’s denial of Plaintiff’s grievance appeal amounted to deliberate indifference
24   toward King’s serious medical need for a surgical “flap procedure” to treat the wound on
25   his buttock (see Doc. 166 at 30-33); (2) As to Defendant Corizon, that Defendant’s
26   failure to provide Plaintiff with the surgical “flap procedure” to treat the wound
27   constituted deliberate indifference to a serious medical need (see id. at 34-37). In other
28   words, Defendants contend that the timeframe for their potential liability should be


                                                -2-
 1   limited to the period within which the “flap procedure” grievance and denials were
 2   occurring because those are the only claims that have been litigated thus far. (Doc. 202 at
 3   6.) Defendants contend that Plaintiff’s claims are limited to the alleged failure to provide
 4   appropriate referrals for specialist medical care to treat existing wounds and do not
 5   extend back to the actions that caused Plaintiff to develop the wound in the first place.
 6   (Id.)
 7           The Court agrees with Defendants on the issue of the scope of the claims that are
 8   to be litigated at trial. The parties are directed to refer to the summary judgment order,
 9   which defines the issues for trial as follows: (1) as to Defendant Ryan, that “Defendant
10   Ryan, through his policy of delegating his duty of responding to medical grievance
11   appeals, was acquiescent in constitutional violations that may have been committed by
12   his designee arising from his responses to medical grievance appeals” and “whether the
13   denial of King’s medical appeal amounts to a deliberate disregard of King’s serious
14   medical need” (Doc. 166 at 32-33) and (2) As to Defendant Corizon, whether “Corizon’s
15   failure to provide the specialist-recommended surgery for more than two years
16   constituted deliberate indifference to King’s serious medical need” (Id. at 37).
17           Plaintiff’s claims against Defendant Ryan are limited to Ryan’s responses to
18   medical grievance appeals and do not extend to the earlier time when Plaintiff allegedly
19   received the incorrect size of adult diapers. This time frame begins on September 13,
20   2015, the date that King submitted his first inmate grievance (Id. at 24) and ends on
21   March 17, 2017, when Plaintiff received the first flap procedure (Id. at 36). Plaintiff’s
22   claims against Defendant Corizon are limited to the time during which Plaintiff had been
23   recommended a “flap graft” surgical treatment for the wound but did not receive it. This
24   time frame begins on January 24, 2015 when the surgical flap procedure was first
25   recommended (Id. at 35) and ends on March 17, 2017 when Plaintiff received the first
26   flap procedure (Id. at 36) and does not extend to the earlier time when Plaintiff allegedly
27   received the incorrect size of adult diapers. While the Court understands that some
28   evidence regarding the adult diaper issue will likely be necessary at trial in order to


                                                 -3-
 1   provide the jury with background about how events in this case unfolded, that issue
 2   cannot be raised for purposes of Defendants’ liability at this stage in the litigation.1
 3          II.    Scope of Damages
 4          As to the issue of the appropriate time frame for damages, Plaintiff contends that
 5   his damages extend to the present day and, presumably, would continue to extend up until
 6   the date of trial because his pain and suffering is ongoing. (Doc. 199 at 5.) Plaintiff
 7   explains that he has been hospitalized since November 26, 2019, and remained in the
 8   hospital as of January 22, 2020, where he has undergone multiple procedures to treat the
 9   infected wound. (Id.)     Defendants contend that damages should be limited by the
10   expiration of Corizon’s contract with ADC on June 30, 2019. (Doc. 202 at 7.) Defendants
11   argue that, were the scope of damages to be extended beyond that date, additional
12   discovery would need to be conducted because Defendants do not have any of Plaintiff’s
13   medical records after June 30, 2019. (Id.)
14          In civil cases, the plaintiff has the burden of proving damages by a preponderance
15   of the evidence. Tourgeman v. Collins Fin. Servs., Inc., 197 F. Supp. 3d 1222, 1224 (S.D.
16   Cal. 2016). The amount of damages is a matter for the jury to determine at trial. See
17   Haines v. Get Air LLC, 2019 WL 4696276, at *3 (D. Ariz. Sept. 26, 2019) (finding
18   bifurcation of liability and damages portions of trial appropriate in order to avoid risk of
19   prejudice); Riley v. Olk-Long, 282 F.3d 592, 594 (8th Cir. 2002) (jury awarded damages
20
     1
       In light of the instant dispute, the Court has re-reviewed the First Amended Complaint
21   (Doc. 7), Defendants’ Motion for Summary Judgment (Doc. 92), Plaintiff’s Response to
     the Motion for Summary Judgment (Doc. 159), and Plaintiff’s Second Amended
22   Complaint (SAC) (Doc. 193). In neither his FAC nor his Response to the Motion for
     Summary Judgment does Plaintiff allege that Defendants Corizon and/or Ryan were
23   responsible for his receiving the wrong size of adult diapers. Plaintiff states repeatedly
     that he received the wrong size of adult diapers but does not allege that either Corizon or
24   Ryan was responsible. (See Doc. 159 at 4-6, Doc. 7 at 8-9.) In his SAC, which was filed
     with leave of Court after the Court issued its summary judgment order, Plaintiff makes
25   the factual allegations that Defendants provided Plaintiff with the wrong size of adult
     diapers and that this failure caused the wound on his buttock. (Doc. 193 at 2.) To the
26   extent that Plaintiff seeks to allege that Defendants are responsible for providing him
     with the wrong size of adult diapers and thus are liable for creating the buttock wound in
27   the first place, the Court finds that this claim cannot be raised against Defendants for the
     first time at this stage in the litigation. Coleman v. Quaker Oats Co., 232 F.3d 1271,
28   1292-94 (9th Cir. 2000) (finding that new theories of liability cannot be raised after the
     summary judgment stage due to prejudice to defendant.)

                                                  -4-
 1   for prisoner’s sexual assault abuse claim as violation of Eighth Amendment). “Damages
 2   are… entirely retrospective. They provide redress for something officials could have
 3   done but did not.” Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014) “In civil
 4   actions generally, absent some express limitation, proof of damages is not restricted to
 5   the time before the filing of the complaint, and damages caused by a defendant’s liability-
 6   producing conduct ordinarily may be proved through the time of trial and judgment.”
 7   Kenny v. Pac. Inv. Mgmt. Co. LLC, No. C14-1987-RSM, 2016 WL 4268934, at *2 (W.D.
 8   Wash. Aug. 15, 2016) (citing Forsythe v. Sun Life Fin., Inc., 475 F. Supp. 2d 122, 124
 9   (D. Mass. 2007)).
10          The Court finds the parties’ briefing on the damages issue insufficient to permit
11   the Court to determine the appropriate scope of damages at this time. The scope of
12   damages shall be addressed through appropriate motions prior to trial.
13          Accordingly,
14          IT IS ORDERED that the scope of Defendant Ryan’s potential liability ranges
15   from September 13, 2015 to March 17, 2017. The scope of Defendant Corizon’s
16   potential liability ranges from January 24, 2015 to March 17, 2017.
17          IT IS FURTHER ORDERED that the expert disclosure deadline is re-set for
18   March 12, 2020, pursuant to the Court’s February 4, 2020 Order (Doc. 201).
19          Dated this 26th day of February, 2020.
20
21
22
23
24
25
26
27
28


                                                -5-
